Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 9/4/2019. It is noted, however, a certified copy of the 1909725 application as required by 37 CFR 1.55 was unsuccessfully retrieved as stated in the document sent on 2/4/21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/20 and 5/27/21 were filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romain et al. (US 11,115,061)
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint 
Romain et al. disclose a memory system (Fig. 10), comprising: a first memory circuit (51); a second memory circuit (52); wherein the first and second memory circuits are identical; a processing circuit configured to: generate a binary word representative of a datum; split the binary word into a first part (Code5A) and a second part (Code5B), wherein the first and second parts are of equal size; write the first part for storage in the first memory at a first address (Add5); write the second part for storage in the second memory at a second address (Add5), wherein the first and second addresses are the same address; and a comparison circuit (53) configured to compare internal control signals generated by the first and second memory circuits in response to the writing of the first and second parts, wherein a difference between the internal control signals is indicative of a writing error (CompErr5) (see column 15, column 16, lines 1-5) as recited in claim 11.
Romain et al. system as explained above would also disclose a method recited in claim 1. (see also column 16, lines 15-27).
Regarding claims 2-6, 12-16, Romain et al. disclose the internal control signals comprise word, selection, writing activation, selection/column number, selection/row number signals (columns 15-16).
Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fail to disclose the method according to claim I, further comprising generating said binary word from said datum and an error correcting or detecting code as recited in claim 7.
Claims 8-10 are therefore allowable because of their dependency on claim 7.
The prior art of record fail to disclose the memory system according to claim 11, wherein generation of said binary word by said processing circuit comprises generating said binary word from a combination of said datum with an error correcting or detecting code as recited in claim 17.
Claims 18-20 are therefore allowable because of their dependency on claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al. (US 2011/0041031) disclose a programmable device employs an address and data corruption logic for data written to a first memory. A first signature is computed from the data stored in the first memory and stored in a second memory.  When data is read from the first memory, the first signature, the first signature stored in the second memory is read and compared with second signature computed for the data read from the first memory.  If the first and second signatures do not match, an error condition is indicated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/              Primary Examiner, Art Unit 2824